ENERGIZ RENEWABLE, INC. treet Keyport, New Jersey 07735 February 7,2011 Filed via EDGAR Ms. Linda Cvrkel, Branch Chief Division of Corporate Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Energiz Renewable, Inc. File No. 000-27279 Form 10-K for the year ended December 31, 2009 Dear Ms. Cvrkel: On behalf of Energiz Renewable, Inc. Commission File Number 000-27279 (hereinafter "the Company"),I Edward T. Whelan the President and Chief Financial Officer, hereby inaccordance with your letter dated January 4, 2011, state that the Company hereby confirms with your comments and will comply with your comments in all our future filings as you requested. With reference to you comment regarding the three joint ventures agreements that the Registrant entered in 2010 for the developmewnt of sites in various countries for which we issued stock which was expensed based on the fair value at that date, Energiz Renewable, Inc. owns 100% of the joint ventures. The Registrant will consolidate all of the joint ventures in the future. To date, there has been no activity with regards to the joint ventures. In the future the Registrant may enterinto joint ventures where it owns less that 100% of the joint venture and has minority shareholders.The Registrant plans to control the majority of all joint ventures it entered into. The other parties to the joint ventures are compensated through ERI common stock plus stock incentives for energy production. In addition, please be informed that: ●The Company is responsible for the adequacy and accuracy of the disclosures in the filing; ● Staff comments or changes todisclosure in response to staff comments do not foreclosure the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Edward T. Whelan Edward T. Whelan Chief Financial Officer
